DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Figure 1 of the instant application; “AAPA”) in view of Feng et al. (US 2017/0288680; “Feng”; reference of record).
Regarding claim 1, AAPA teaches an oscillator circuit (102) comprising:
a crystal oscillator (108) having first and second terminals;
an inverter (106) having an input terminal and an output terminal, wherein the input terminal of the inverter is connected to the first terminal of the crystal oscillator (108) and the output terminal of the inverter (106) is connected to the second terminal of the crystal oscillator (108), and wherein the oscillator circuit (102) is arranged to operate the inverter in its linear operating region (Page 10, lines 13-15 of the specification);

AAPA fails to teach a digital-to-analogue converter arranged to provide a second supply current to the inverter having a magnitude determined by a digital signal applied to a digital input of said digital-to-analogue converter, such that said digital-to-analogue converter acts as a fixed current source.
Feng teaches a crystal oscillator (figure 3) having a plurality of current sources I1, I2) including a DAC current source (Current source I2 receives a digital signal Pulse that enables the current source I2. When enabled by digital signal Pulse, the current source I2 generates a fixed analog current; See para. [0021], [0030], [0033]) that provides current to an inverter (INV) of the crystal oscillator during start up to decrease start up time and power consumption. Para. [0021], [0030], [0033] of Feng.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the DAC current source of Feng to the oscillator of AAPA because such a modification would provide the benefit of decreasing start up time and power consumption in the oscillator of AAPA.
As for claims 2 and 5-7, AAPA teaches wherein the amplitude regulator (104) provides the first supply current (IAREG) on power-up of the oscillator circuit (102);
wherein a resistor (103) is connected in parallel with the inverter such that a first terminal of the resistor is connected to the input terminal of the inverter and a second terminal of the resistor is connected to the output terminal of the inverter, wherein the 
wherein the inverter is a digital inverter (106);
wherein an output terminal of the amplitude regulator (104) is connected to the power terminal of the inverter (106) via a first current mirror circuit portion (116-118), said first current mirror circuit portion comprising first (118) and second (116) mirror transistors arranged such that:
a gate terminal of the first mirror transistor (118) is connected to a gate terminal of the second mirror transistor (116), a drain terminal of the second mirror transistor (116), and the output terminal of the amplitude regulator (104); and
a drain terminal of the second mirror transistor (116) is connected to the power terminal of the inverter (106).
As for claim 8, AAPA modified by Feng teaches the oscillator circuit as claimed in claim 7, as detailed above, but fails to teach wherein the first mirror transistor has a channel width less than a channel width of the second mirror transistor.
However, it is well-known to those of ordinary skill in the art to vary the relative sizes of transistors in a current mirror in order to generate a desired output current value from the current mirror.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the transistor sizes in the current mirror of AAPA because such a modification would have provided the well-known benefit of generating a desired output current value from the current mirror.

However, it is well-known to those of ordinary skill in the art to form a current source of a crystal oscillator with a current mirror comprising multiple transistors (See AAPA) and to vary the relative sizes of transistors in a current mirror in order to generate a desired output current value from the current mirror.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the current source of Feng added to AAPA with a plurality of transistors forming a current mirror and to adjust the transistor sizes in the current mirror because such modifications would have been merely implementing a well-known current source structure and providing the well-known benefit of generating a desired output current value from the current mirror according to transistor size.
As for claim 13, AAPA teaches wherein the first and second terminals of the crystal oscillator are each connected to ground via first and second capacitors (110-112) respectively.

a crystal oscillator (108) having first and second terminals;
an inverter (106) having an input terminal and an output terminal, wherein the input terminal of the inverter is connected to the first terminal of the crystal oscillator (108) and the output terminal of the inverter (106) is connected to the second terminal of the crystal oscillator (108), and wherein the oscillator circuit (102) is arranged to operate the inverter in its linear operating region (Page 10, lines 13-15 of the specification);
an amplitude regulator (104) having an input terminal thereof connected to the input terminal of the inverter (106), arranged to provide a first supply current (IAREG) to the inverter (106); and
wherein the method comprises:
using the amplitude regulator (104) to determine a first supply current (IAREG);
varying the magnitude of the first supply current (IAREG) inversely in response to the magnitude of the voltage at the input terminal of the amplitude regulator (104).
AAPA fails to teach a digital-to-analogue converter arranged to provide a second supply current to the inverter having a magnitude determined by a digital signal applied to a digital input of said digital-to-analogue converter, such that said digital-to-analogue converter acts as a fixed current source.
Feng teaches a crystal oscillator (figure 3) having a plurality of current sources I1, I2) including a DAC current source (Current source I2 receives a digital signal Pulse that enables the current source I2. When enabled by digital signal Pulse, the current source I2 generates a fixed analog current; See para. [0021], [0030], [0033]) that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the DAC current source of Feng to the oscillator of AAPA because such a modification would provide the benefit of decreasing start up time and power consumption in the oscillator of AAPA.

Response to Arguments
Applicant's arguments filed 11/03/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s comments directed to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over AAPA in view of Feng, Applicant argues:
Argument #1: “Applicant’s representative submits that the logic circuit 304 used for pulse generation cannot be a “digital-to-analogue converter” as it does not produce an analogue signal.” See page 6 of Applicant’s response filed 11/03/21.
Response to Argument #1: The digital-to-analogue converter of Feng is the current source I2, not the logic circuit 304. As stated above in the rejection of claim 1, Feng teaches a current source I2 that receives a digital signal Pulse that enables the current source I2. When enabled by digital signal Pulse, the current source I2 generates a fixed analog current. See para. [0021], [0030], [0033] of Feng.
Argument #2: “Even notwithstanding the difference stated above, the provision of I2 in Feng is only for a predetermined time at start up, then switched off as described in paragraph [0021]. I2 does not therefore act as a fixed current source.” See page 7 of Applicant’s response filed 11/03/21.
Response to Argument #2: Again, when enabled by digital signal Pulse, the current source I2 generates a fixed analog current. See para. [0021], [0030], [0033] of Feng.

Allowable Subject Matter
Claims 3, 4, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Applicant’s Admitted Prior Art in figure 1 of the instant application, taken alone or in combination with other references, fails to teach:
“wherein the amplitude regulator is disabled if the magnitude of the voltage at the input terminal of the amplitude regulator is above a threshold value but the amplitude regulator is enabled if the magnitude of the voltage at the input terminal of the amplitude regulator is not above the threshold value.”, as set forth in claim 3; and
“wherein the digital-to-analogue converter comprises a plurality of transistors connected in parallel and the digital signal comprises a plurality of bits, wherein the digital-to-analogue converter is arranged such that at least some of the plurality of bits are applied to respective gate terminals of at least some of the plurality of transistors.”, as set forth in claim 9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        November 15, 2021